 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION JUL 27 2001
JAMES RICHARD WEEKS, § CLERK, U.S, DISTRICT COURT
TDCJ-CID No. 01489149, § BA rm ——
§
Plaintiff, §
§
V. §  2:18-CV-125-Z-BR
§
BRYAN COLLIER, ef al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff’s civil rights complaint brought pursuant
to 42 U.S.C. § 1983 against the above-referenced Defendants, filed July 5, 2018 (ECF No. 3)
(“Complaint”). Plaintiff filed suit pro se while a prisoner incarcerated in the Texas Department of
Criminal Justice (‘TDCJ”), Correctional Institutions Division. Plaintiff was granted permission to
proceed in forma pauperis. On October 29, 2020, the Court ordered the Attorney General to submit
authenticated records regarding Plaintiff's claims. ECF Nos. 37, 43. For the reasons discussed
herein, Plaintiff's Complaint is DISMISSED.

FACTUAL BACKGROUND

By his Complaint, Plaintiff brings multiple claims against 110 named Defendants.
Specifically, Plaintiff alleges deliberate indifference to his medical needs as follows:

(1) Plaintiff received inadequate medical treatment, resulted in a delayed diagnosis
of cancer between 2008 and his diagnosis in early 2016;

(2) Following his diagnosis and the beginning of his chemotherapy treatments for
cancer, Plaintiff received deliberately indifference medical care regarding his
prescribed blood thinner medication;

 
 

Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 2of11 PagelD 955

(3) In 2016, Defendants were deliberately indifferent to Plaintiff's medical needs
by their combined failure to distribute Plaintiff's nausea medication;

(4) In 2016, Defendants were deliberately indifference to Plaintiff's medical needs
by providing treatment that caused nerve damage to his leg;

(5) In 2016 and continuing into 2017, Defendants were deliberately indifference to
Plaintiff's medical needs by denying Plaintiff extra toilet paper for his diarrhea
following chemotherapy treatments;

(6) In 2016, Defendants were deliberately indifference to Plaintiff's medical needs
by requiring an enema to diagnose and treat Plaintiff, when a less invasive test
was available;

(7) When Plaintiff was medically reassigned to the TDCJ Clements Unit, Plaintiff
missed appointments with medical personnel;

(8) Defendants were deliberately indifferent to Plaintiff's medical needs by
shackling and/or handcuffing Plaintiff when he was transported on three-hour
trips for medical care;

(9) Defendants were deliberately indifferent to Plaintiff's medical needs from
December 25, 2017 to January 27, 2017 when his medical appointments were
cancelled and not rescheduled for joint pain, blurred vision, and weight loss,

See ECF No. 3-1 at 1-46; ECF No. 3-5 at 40-49. Plaintiff also alleges that Defendants committed
the follow constitutional violations concerning property deprivation:

(10) During Plaintiff's 2016 chemotherapy and cancer treatments, Defendants
confiscated Plaintiff's food during transport for medical care and provided only
“hot box” foods, which contributed to Plaintiff's loss of appetite and weight
loss;

(11) Defendants violated Plaintiff's right to due process when they confiscated
his personal property during Plaintiffs transportation for treatment;

(12) Defendants denied Plaintiff his right to his personal property when they
delayed his access to copies of his medical records while preparing this lawsuit,

(13) Defendants denied Plaintiff his right to his personal property when
Plaintiff's shower shoes were confiscated, and the wrong shoes were later
returned;

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 3of11 PagelD 956

(14) Defendants denied Plaintiff his right to his personal property when items

were missing from the return of his craft shop property after he transferred
TDCJ units;

(15) Defendants denied Plaintiff his right to his personal property when his
clothing was not returned after transportation for medical care and when
commissary item containers were taken from his cell;

See ECF No. 3-1 at 1-46; ECF No. 3-2 at 1-32; ECF No. 3-3 at 1-37. Plaintiff also claims the
Defendant’s violated his right of access-to-the-courts and also engaged in retaliation against

Plaintiff, as follows:

(16) Defendants violated his right to access-to-the-courts when they prevented
Plaintiff from assisting another inmate (Duran) with legal matters;

(17) Defendants violated his right to access-to-the-courts when they denied
Plaintiff adequate legal supplies (stamps, carbon paper, typewriter ribbon of
quality);

(18) Defendants retaliated against Plaintiff by Plaintiff's disciplinary case
conviction for requesting law library access for inmate Duran;

(19) Defendants violated his right to access-to-the-courts when a defendant in
Plaintiff's Justice of the Peace lawsuit filed in 2017 was placed on the “no
mailing” list and refused to receive service of process in his lawsuit;

(20) Plaintiff challenges the grievance system, and its inadequacy in providing
due process to himself and other prison inmates based on denials of grievances
as redundant, untimely, lacking merit, inappropriate attachments, ungrievable
determinations, and the lack of an adequate time to file.

(21) Plaintiff claims that his major disciplinary case for “contraband” was a
result of retaliation for filing lawsuits and grievances;

ECF No. 3-3 at 1-37; ECF No. 3-4 at 1-44; ECF No. 3-5 at 1-49.
LEGAL STANDARD
When a prisoner confined in any jail, prison, or other correctional facility brings an action

with respect to prison conditions under any federal law, the Court may evaluate the complaint and

dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
3

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 4of11 PagelD 957

frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The
same standards will support dismissal of a suit brought under any federal law by a prisoner
confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).

ANALYSIS

Plaintiff's claims are grouped factually an analyzed by each separate constitutional
violation, rather than factual violation, alleged.

PRE-CANCER DIAGNOSIS IN EARLY 2016 DELIBERATE INDIFFERENCE CLAIMS

Plaintiff brought his suit over two years after the discovery and diagnosis of his cancer in
early 2016. See ECF No. 3-1 at 1-10. Thus, Plaintiff's claims relating to misdiagnosis or improper
medical care prior to his diagnosis are DISMISSED as time barred. See Evans v. Fed. Bureau of
Prisons, No. 3:18-CV-1104-C-BN, 2018 WL 2745260, at *1 (N.D. Tex. May 1, 2018), report and
recommendation adopted, No. 3:18-CV-1104-C-BN, 2018 WL 2744902 (N.D. Tex. June 7, 2018)
(“If ‘it is clear from the face of a complaint ... that the claims asserted are barred by the applicable
statute of limitations, those claims are properly dismissed’ as frivolous.” (citing Wilson v. U.S.

Penitentiary Leavenworth, 450 Fed. Appx. 397, 399 (5th Cir. 2011) (per curiam) (quoting Gartrell

 

| A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”). Dismissals may also be based on adequately identified or authenticated records.
Banuelos v. McFarland, 41 F.3d 232, 234 (Sth Cir. 1995).

4

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page5of11 PagelD 958

v. Gaylor, 981 F.2d 254, 256 (Sth Cir. 1993))). Courts “may raise the defense of limitations sua
sponte,” and, “where it is clear from the face of a complaint filed in forma pauperis that the claims
asserted are barred by the applicable statute of limitations, those claims are properly dismissed
under 28 U.S.C. § 1915(e)(2)(B).” See Meriwether v. ABC Training/Safety Council Tex. Gulf
Coast Chapter, No. 3:15-CV-862-N-BH, 2016 WL 8711726, at *2 (N.D. Tex. Oct. 24, 2016)
(citations and brackets omitted), rec. accepted, 2016 WL 871279 (N.D. Tex. Nov. 18, 2016).

DELIBERATE INDIFFERENCE TO MEDICAL NEEDS CLAIMS

Deliberate indifference “is an extremely high standard to meet.” Hernandez v. Tex. Dep’t
of Protective & Regulatory Servs., 380 F.3d 872, 882 (Sth Cir. 2004). (“We begin by emphasizing
that our court has interpreted the test of deliberate indifference as a significantly high burden for
plaintiffs to overcome.”). A prison official acts with deliberate indifference “only if (A) he knows
that inmates face a substantial risk of serious bodily harm and (B) he disregards that risk by failing
to take reasonable measures to abate it.” Gobert v. Caldwell, 463 F.3d 339, 346 (Sth Cir. 2006)
(citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); see also Reeves v. Collins, 27 F.3d 174,
176-77 (Sth Cir. 1994)). Unsuccessful medical treatment, acts of negligence or medical
malpractice do not constitute deliberate indifference, nor does a prisoner’s disagreement with his
medical treatment, absent exceptional circumstances. Hall v. Thomas, 190 F.3d 693 (Sth Cir.
1999); Stewart v. Murphy, 174 F.3d 530, 537 (Sth Cir.1999); Banuelos v. McFarland, 41 F.3d 232,
235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321 (Sth Cir. 1991).

A showing of deliberate indifference requires the prisoner to submit evidence that prison
officials “ ‘refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs.’ ” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985). The Fifth Circuit has
5

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page6of11 PagelD 959

defined a “serious medical need” as “one for which treatment has been recommended or for which
the need is so apparent that even a layman would recognize that care is required.” Gobert, 463
F.3d at 345 n.12 (emphasis added).

A review of the authenticated records, including the excepts filed of record relevant to the
delay in treatment alleged between December of 2017 and January of 2018 render Plaintiff's
claims of deliberate indifference to his medical needs frivolous. See ECF Nos. 43-1; 43-2; 43-3;
43-4; 43-5, Plaintiff received regular care and follow up appointments for his complaints and as
he requested, there is absolutely no indication that Defendants were deliberately indifferent to
Plaintiff's medical needs. Plaintiffs allegations of negligence and his disagreement with the
treatment provided do not constitute deliberate indifference. Thus, these claims are DISMISSED.

PROPERTY DEPRIVATION CLAIMS

The Fourteenth Amendment protects against random and unauthorized deprivations of
property or liberty interests, but Texas state administrative and judicial systems provide an
adequate state post-deprivation remedy. See Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v.
Palmer, 468 U.S. 517 (1984). Texas courts have allowed inmates to raise ordinary tort claims
against TDCJ-CID employees for lost or stolen property. See Spurlock v. Schroedter, 88 S.W.3d
733, 737 (Tex.App.—Corpus Christi 2002, reh. overruled)). The Parratt-Hudson doctrine renders
Plaintiff's suit frivolous.

Parratt and Hudson, considered together, hold when plaintiff alleges a deprivation

of property without due process of law “by the negligent or intentional actions of a

state officer that are random and unauthorized”, a post-deprivation tort cause of

action in state law is sufficient to satisfy due-process requirements. Sheppard v.

Louisiana Bd. of Parole, 873 F.2d 761, 763 (5th Cir. 1989) (citation and internal

quotation marks omitted) (emphasis in original). [Plaintiff's] complaint alleged the

deprivation of his property was random and unauthorized by applicable prison

procedure, and he does not dispute the court’s finding in this regard. Accordingly,
Texas has adequate post-deprivation remedies—such as the tort of conversion—for

6

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 7of11 PagelD 960

the confiscation of a prisoner’s property. Murphy v. Collins, 26 F.3d 541, 543-44

(Sth Cir. 1994) (“A state’s failure to follow its own procedural regulations does not

constitute a violation of due process ... if constitutional minima have nevertheless

been met.”’) (cleaned up).

Hernandez v. Egwe, 840 Fed. Appx 797, (Mem), 798 (Sth Cir. 2021). Plaintiff had an
adequate post-deprivation remedy to address the loss of his property. Additionally, it appears
Plaintiffs property deprivation was frequently temporary and as a result of his medical need to be
transported between different TDCI facilities. Thus, Plaintiff's claims of property deprivation must
be DISMISSED with prejudice.

ACCESS-TO-THE-COURTS CLAIMS AND GRIEVANCE PROCESS CLAIMS

Plaintiff's claims regarding the inadequate grievance process are likewise frivolous. A
prisoner does not have a constitutionally protected interest in having his complaints and grievances
resolved to his satisfaction. Geiger v. Jowers, 404 F.3d 371, 374 (Sth Cir. 2005).

Insofar as Plaintiff alleges access-to-the-courts was violated by the failure of Defendants
to allow him to assist inmate Duran in his filings, Plaintiff cannot bring a claim for Duran’s denial
of access-to-the-courts and these claims are frivolous. Insofar as Plaintiff alleges he was denied
access-to-the-courts in his Justice of the Peace lawsuit filed in 2017, Plaintiff has failed to state a
claim for relief.

Prisoners are entitled to “a reasonably adequate opportunity to present claimed violations
of fundamental rights to the courts.” Bounds v. Smith, 430 U.S. 817, 825 (1977). Prison officials
may not abridge or impair an inmate’s right of access to court. See Ex parte Hull, 312 U.S. 546,
549 (1941); Johnson v. Avery, 393 U.S. 483, 486 (1969). “While the precise contours of a

prisoner’s right of access to court remain obscure, the Supreme Court has not extended this right

to encompass more than the ability of an inmate to prepare and transmit a necessary legal document

7

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 8of11 PagelD 961

to a court.” Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).
To prevail on a claim that his right of access to court has been violated, a prisoner must

39 66

demonstrate prejudice or harm by showing that his ability to pursue a “nonfrivolous,” “arguable”
legal claim was hindered by the defendants’ actions. See Christopher v. Harbury, 536 U.S. 403,
415 (2002) (internal quotations omitted); Lewis v. Casey, 518 U.S. 343, 351 (1996); see also
Johnson v. Rodriguez, 110 F.3d 299, 311 (5th Cir. 1997). He must identify the nonfrivolous,
arguable underlying claim. Jd.

“(T]he fundamental constitutional right of access to the courts requires prison authorities
to assist inmates in the preparation and filing of meaningful legal papers by providing prisoners
with adequate law libraries or adequate assistance from persons trained in the law.” Degrate v.
Godwin, 84 F.3d 768, 768-69 (Sth Cir. 1996) (emphasis added) (quoting Bounds v. Smith, 430
U.S. 817, 828 (1977)). Here, Plaintiff has failed to allege that his Justice of the Peace claim
concerned a non-frivolous matter and Plaintiff failed to plead facts that establish any dismissal was
a result of Defendants’ placement of Copeland on a “no-mail” list. In fact, Plaintiff states that the
placement of Copeland on the “no mail” list would have been reconsidered by Defendants if
Plaintiff had provided evidence that Copeland was a defendant in the 2017 Justice of the Peace
lawsuit. See ECF No. 3-4 at 16.

RETALIATION CLAIMS

Prison officials may not retaliate against an inmate for exercising his right of access-to-the-
courts or complaining to a supervisor about a prison employee or official. Woods v. Smith, 60 F.3d
1161, 1164 (Sth Cir. 1995), cert. denied, 516 U.S. 1084 (1996). To prevail on a retaliation claim,

an inmate must establish (1) a specific constitutional right, (2) the defendant’s intent to retaliate

against the prisoner for exercising that right, (3) a retaliatory or adverse act, and (4) causation.
8

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page9of11 PagelD 962

McDonald v. Steward, 132 F.3d 225, 231 (Sth Cir. 1998). Causation requires a showing that “but
for the retaliatory motive the complained of incident ... would not have occurred.” Johnson v.
Rodriguez, 110 F.3d 299, 310 (Sth Cir. 1997) (emphasis added, internal citations omitted), cert.
denied, 522 U.S. 995 (1997). Conclusory allegations of retaliation are insufficient to defeat a
summary judgment motion. Woods, 60 F.3d at 1166. “The relevant showing in such cases must be
more than the prisoner’s personal belief that he is the victim of retaliation.” Johnson, 110 F.3d at
310 (internal quotation marks omitted). “The inmate must produce direct evidence of motivation,
or the more probable scenario, allege a chronology of events from which retaliation may be
plausibly inferred.” Woods, 60 F.3d at 1166 (internal quotation marks omitted).

Trial courts are required to carefully scrutinize claims of retaliation, especially in relation
to disciplinary convictions, “[t]o assure that prisoners do not inappropriately insulate themselves
from disciplinary actions by drawing the shield of retaliation around them.” Jd. at 1166.

Plaintiff's claims of “retaliation” for both of his disciplinary proceedings, do not follow a
logical chronological pattern and are entirely conclusory. Plaintiffs allegations and the
authenticated records clearly show Plaintiff has long and frequently pursued the TDCJ grievance
process, and there is no link between that behavior and his two challenged disciplinary convictions.
Second, the Court cannot infer from Plaintiff's allegations and attachments to his Complaint that
“but for” the alleged retaliatory motive (filing grievances or lawsuits), his “retaliatory” disciplinary
convictions would not have occurred. Plaintiff acknowledges he was aware of the rule that he
could not request law library time for another inmate (Duran), but thought there was an
unexplained “exception” in his case. See ECF No. 3-3 at 24-37. As to his contraband disciplinary

case, Plaintiff alleges only conclusory allegations of retaliation. See ECF No. 3-5 at 1-49.

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 10o0f11 PagelD 963

Third, Plaintiff's must link the retaliation to his exercise of a specific constitutional right.
Gibbs v. King, 779 F.2d 1040 (Sth Cir. 1986). Plaintiff's claims fail to allege a retaliatory motive
specific to the charging officer for the disciplinary infractions, nor may the facts alleged by
Plaintiff allow the Court to “plausibly infer” such motive may have existed. Therefore, his
allegation that his disciplinary convictions are the result of retaliation are patently without merit.

To the extent that Plaintiff alleges other factual allegations that are not tied to specific
constitutional deprivations, he has not stated a claim for relief. Specifically, Plaintiff has alleged
there were times that the chow hall at his TDCJ unit lacked cups or spoons and the typing paper
provided to inmates was of low-quality. See ECF No. 3-5 at 40-49. These allegations fail to support
any claim of constitutional magnitude and are DISMISSED.

The Supreme Court has held that a § 1983 claim which attacks the constitutionality of a
conviction (or imprisonment, as the case may be) does not accrue until that conviction (or sentence)
has been “reversed on direct appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such determination, or called into question by a federal court’s
issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477 (1994); see also Wells v.
Bonner, 45 F.3d 90, 94 (5th Cir. 1995). In Edwards v. Balisok, the Supreme Court approved the
application of the Heck doctrine to the prison disciplinary setting. 520 U.S. 641 (1997). To any
extent Plaintiff is challenging the result of the disciplinary convictions or resultant punishments,
and seeking monetary damages, such claims are barred by Heck absent Plaintiff properly pleading
a claim for retaliation. As Plaintiff's retaliation claims are entirely conclusory, Plaintiffs requests
for relief concerning his disciplinary convictions are barred by his findings of guilt in each

instance. Therefore, Plaintiff's claims concerning his disciplinary convictions are not cognizable

and are DISMISSED with prejudice.

 
Case 2:18-cv-00125-Z-BR Document 44 Filed 07/27/21 Page 11of11 PagelD 964

CONCLUSION
For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §

1983 be DISMISSED with prejudice.

SO ORDERED.

July 27 2021.

 

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

11

 
